~ORNEY            GENERAL

                        OF     TEXAS




Hon. Charles H. Slaughter
County Attorney
Stsnton, Texas

Dear Mr. Slaughter:

                                Opinion No. O-225
                                Re: Compensation for services rendered
                                     other county officlals.

Your request for an opinion on the following question:

      "Whether County Attorneys sre entitled to compensation for
      services rendered other officers of County?"

hes baaareceived by this office.

Article   334, Revised C~ivilStatutes of Texas, provides:

      "The District and County Attorney, upon request, shall give
      *n opinion or advice in writing to sny county or precinct
      officer of their district or county touching their official
      duties."

We quote from sn ooinion rendered by Hon. Scott Gaines, First Assistant
AtoraeyGeneral January 2, 1935;

      "Unless statute provides for the county attorney to represent
      the county in a civil action, it is not the duty of the
      county attorney to do so. In caseswhere the county sttorney
      is required to represent the coiintyand no fee is prescribed,
      then the compensation of the county attorney is the ex officio
      compensation thst will be allowed under Article 3895, except
      in cases where .a certain amount of money is recovered, then
      his compensation is that authorized by Article 335.

      "In cases where the lax does not require county attorney
      to represent the county, the compensation is that which
      is agreed upon between the county attorney and the
      commissioners' court just in the same manner as if
      some other attorney had been employed by the county.R
Hon. Charles H. Slaughter, January 27, 1939, Page 2        o-225



In view of the above mentioned statutes and opinion quoted from, you are
respectfully advised that it is the opinion of this Department that the
county attorney is entitled to reasonable compensation for any services
rendered for any county official, other than these services required
by law, andmaybe agreed upon between the commissioners' court and
county attoruej and allowed by the commissioners; court.

Trusting that the foregoing answers your inquiry, we remain.

                                          Very truly yours

                                   ATl!ORNEXGENERALOFTEXAS

                                    s/ Ardell Williams



                                    By
                                         Ardell WiQiams
                                               Assistant

AW:AW/ldw

APPROVED:
s/ Gerald C. Mann
A'lTORNXYGENERAL OF TEXAS